DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one processing device for: receiving, over a network, a first parking event..., past parking events...identifying at least one parking event...determining an overtime parking violation...outputting a parking violation event.” 
 in claims 13-23.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0042]: The parking enforcement device 101 of this example comprises a processing device 160, which is a general-purpose programmable processor, namely in this example  an Intel® CoreTM i5-4300U vProTM Processor running the Windows@ 10 operating system. The parking enforcement device 101 also comprises computer readable memory 165 in communication with the processing device 160, which stores program instructions and data used by the processing device 160. & para. [0050]: The two camera interfaces are in communication with a processing device 112, which in this example comprises a general-purpose programmable processor running an operating system, in this example Windows@ 7 embedded. The trunk unit 111 also comprises computer readable memory 114 in communication with the processing device 112, which stores program instructions and data used by the processing device 112.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1 & 13 recites a first parking event created, the first parking event pertaining to a parked vehicle, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device,” language, “a first parking event created, the first parking event pertaining to a parked vehicle” in the context of this claim encompasses the user taking note of a parked vehicle regarding time and location. 
The limitation of obtaining, past parking events, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device,” language, “obtaining, past parking events” in the context of this claim encompasses the user receiving previous data regarding parked vehicles in that specific location. 
Likewise, identifying, at least one parking event in the past parking events that matches with the first parking event, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device,” language, “identifying, at least one parking event in the past parking events that matches with the first parking event” in the context of this claim encompasses the users realizing the vehicle he just took note of in the beginning matches parking information of a previous event at the same location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, determining, an overtime parking violation of the parked vehicle based on the parking event created and the at least on past parking event, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device,” language, “an overtime parking violation of the parked vehicle based on the parking event created and the at least on past parking event” in the context of this claim encompasses the user realizing that there is an overtime violation of the parked vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, outputting, a parking violation event for the overtime parking violation, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device” language, “outputting, a parking violation event for the overtime parking violation” in the context of this claim encompasses the user writing an overtime violation regarding the vehicle detected. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device”. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A computer implemented method, processing device, first mobile parking enforcement device of a first vehicle, a second mobile parking enforcement device of a second patrol vehicle, computing device, a network, computer-readable memory, A parking enforcement server, non-transitory computer readable memory having stored thereon program instructions executable by the at least one processing device”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 2 & 14, wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle” in the context of this claim encompasses the user explicitly noting the license plate in the license plate area of the paper he is filling out. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claims 3 & 15, wherein determining the overtime parking violation comprises: generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event, outputting the tentative violation event, receiving a confirmation that the potential parking violation is a parking violation, generating the parking violation event in response to the confirmation, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein determining the overtime parking violation comprises: generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event, outputting the tentative violation event, receiving a confirmation that the potential parking violation is a parking violation, generating the parking violation event in response to the confirmation” in the context of this claim encompasses a user making sure of the license plate of the past parking event and current parking event and outputting a violation after double checking the license plates match. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4 & 16, wherein the computing device is the first mobile parking enforcement device, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the computing device is the first mobile parking enforcement device” in the context of this claim encompasses a device that is able to receive the information from the user and compute if a violation has occurred. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 5 & 17 wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event” in the context of this claim encompasses a user searching through past parking events to check if the license plate of the current parking event matches any other license plates from the past parking events . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 6 & 18, wherein determining the overtime parking violation comprises: calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein determining the overtime parking violation comprises: calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period” in the context of this claim encompasses the user calculating the time difference to determine if an overtime violation has occurred of the parked vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 7 & 19, calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event” in the context of this claim encompasses the user calculating the time difference between the past parking event and a current parking event to see how long the parked vehicle has been staying at a certain location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	
Likewise for claim 8, obtaining the first parking event comprises receiving the first parking event, obtaining the past parking events comprises receiving one or more of the past parking events, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “obtaining the first parking event comprises receiving the first parking event, obtaining the past parking events comprises receiving one or more of the past parking events” in the context of this claim encompasses the user receiving current and past data of parking events. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	
Also for claims 9 & 20, outputting the parking violation event comprises transmitting the parking violation to a computing device, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “outputting the parking violation event comprises transmitting the parking violation to a computing device” in the context of this claim encompasses the user sending the information to a parking enforcement device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 10 & 21 wherein the computing device is the first mobile parking enforcement device, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the computing device is the first mobile parking enforcement device” in the context of this claim encompasses that the computing device a parking enforcement device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 11 & 22, wherein outputting the parking violation event comprises storing the parking violation event, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein outputting the parking violation event comprises storing the parking violation event” in the context of this claim encompasses the user storing a copy of the violation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 12 & 23, the overtime parking violation is determined in real-time, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the overtime parking violation is determined in real-time” in the context of this claim encompasses the user performing the detection and outputting of an overtime violation in real-time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11, 13-17, & 20-22 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11-22, 24-28 of copending Application No. 15/780321 (“Yigit 321”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims both claim sets disclose similar subject matter.
As per claim 1 Yigit 321 discloses
A computer-implemented method for detecting an overtime parking violation, the method comprising:
obtaining, at a processing device, a first parking event created by a first mobile parking enforcement device of a first patrol vehicle, the first parking event pertaining to a parked vehicle (see at least Yigit 321, claim 1b: receiving at the parking data acquisition hardware interface current parking data pertaining to a nearby vehicle, the current parking data comprising at least a vehicle identifier and one other parking parameter for the nearby vehicle and generating at the processing device processor a current parking event using the current parking data;);
obtaining, at the processing device, past parking events created by at least a second mobile parking enforcement device of a second patrol vehicle different from the first mobile parking enforcement device (see at least Yigit 321, claim 1a: receiving at the wireless interface from said remote parking enforcement server a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device and corresponding to an extraneous past parking event for a particular vehicle including at least a vehicle identifier for the particular vehicle and one other parking parameter;);
identifying, at the processing device, at least one past parking event in the past parking events that matches with the first parking event (see at least Yigit 321, claim 1c: at the processor, searching said at least one extraneous past parking events and identifying a matched parking event between a particular extraneous past parking event and the current parking event generated at the processor on the basis of their respective parking data and determining at least in part on the basis of the parking data of the matched parking event that a parking violation has occurred;);
determining, at the processing device, an overtime parking violation of the parked vehicle based on the first parking event created by the first mobile parking enforcement device and the at least one past parking event created by at least the second mobile parking enforcement device (see at least Yigit 321, claim 1c: at the processor, searching said at least one extraneous past parking events and identifying a matched parking event between a particular extraneous past parking event and the current parking event generated at the processor on the basis of their respective parking data and determining at least in part on the basis of the parking data of the matched parking event that a parking violation has occurred;); and
outputting, by the processing device, a parking violation event for the overtime parking violation (see at least Yigit 321, claim 1d: at the processor generating a violation event and storing said violation event in said computer-readable memory.).

As per claim 2 Yigit 321 discloses
wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle (see at least Yigit 321, claim 4: wherein the parking data acquisition hardware including at least one license plate reader, the method further comprising: capturing the current parking data including a license plate number with the parking data acquisition hardware.).

As per claim 3 Yigit 321 discloses
wherein determining the overtime parking violation comprises (see at least Yigit 321, claim 11: wherein determining on the basis of the parking data of the matched parking event that a parking violation has occurred comprises:):
generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event (see at least Yigit 321, claim 11a-b: a. comparing the particular extraneous past parking event and the current parking event generated at the processor to identify a match in parking parameters; b. upon determining the match in parking parameters, generating a tentative violation event;);
outputting the tentative violation event to a computing device (see at least Yigit 321, claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation,);
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Yigit 321, claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation,); and
generating the parking violation event in response to the confirmation (see at least Yigit 321, claim 12: wherein said determining on the basis of the parking data of the matched parking event that a parking violation has occurred is based at least in part on said confirmation.).

As per claim 4 Yigit 321 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; ).

As per claim 5 Yigit 321 discloses
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event (see at least Yigit 321, claim 4: wherein the parking data acquisition hardware including at least one license plate reader, the method further comprising: capturing the current parking data including a license plate number with the parking data acquisition hardware & claim 8: wherein the step of searching said at least one extraneous past parking events and identifying a match between a particular extraneous past parking event and the current parking event further comprises searching through said database for a match.).

As per claim 8 Yigit 321 discloses
wherein obtaining the first parking event comprises receiving the first parking event over a network from the first mobile parking enforcement device, and wherein obtaining the past parking events comprises receiving one or more of the past parking events over the network from at least the second mobile parking enforcement device (see at least Yigit 321, claim 1a-b: receiving at the wireless interface from said remote parking enforcement server a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device and corresponding to an extraneous past parking event for a particular vehicle including at least a vehicle identifier for the particular vehicle and one other parking parameter; b. receiving at the parking data acquisition hardware interface current parking data pertaining to a nearby vehicle, the current parking data comprising at least a vehicle identifier and one other parking parameter for the nearby vehicle and generating at the processor a current parking event using the current parking data;).

As per claim 9 Yigit 321 discloses
wherein outputting the parking violation event comprises transmitting, by the processing device, the parking violation event to a computing device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; c. a processor in communication with the wireless interface and the data interface; d. computer-readable memory in communication with and accessible by the processor; the method comprising: at the processor generating a violation event and storing said violation event in said computer-readable memory. & claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation, wherein said determining on the basis of the parking data of the matched parking event that a parking violation has occurred is based at least in part on said confirmation.).

As per claim 10 Yigit 321 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; ).

As per claim 11 Yigit 321 discloses
wherein outputting the parking violation event comprises storing, by the processing device, the parking violation event in a computer-readable memory (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; c. a processor in communication with the wireless interface and the data interface; d. computer-readable memory in communication with and accessible by the processor; the method comprising: at the processor generating a violation event and storing said violation event in said computer-readable memory.).

As per claim 13 Yigit 321 discloses
A parking enforcement server comprising:
at least one processing device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; c. a processor in communication with the wireless interface and the data interface; d. computer-readable memory in communication with and accessible by the processor; the method comprising: at the processor generating a violation event and storing said violation event in said computer-readable memory.; and
at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing device for (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; c. a processor in communication with the wireless interface and the data interface; d. computer-readable memory in communication with and accessible by the processor; the method comprising: at the processor generating a violation event and storing said violation event in said computer-readable memory.:
receiving, over a network, a first parking event from a first mobile parking enforcement device of a first patrol vehicle, the first parking event pertaining to a parked vehicle (see at least Yigit 321, claim 1b: receiving at the parking data acquisition hardware interface current parking data pertaining to a nearby vehicle, the current parking data comprising at least a vehicle identifier and one other parking parameter for the nearby vehicle and generating at the processing device processor a current parking event using the current parking data;);
receiving, over a network, past parking events from at least a second mobile parking enforcement device of a second patrol vehicle different from the first mobile parking enforcement device (see at least Yigit 321, claim 1a: receiving at the wireless interface from said remote parking enforcement server a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device and corresponding to an extraneous past parking event for a particular vehicle including at least a vehicle identifier for the particular vehicle and one other parking parameter;);
identifying at least one past parking event in the past parking events that matches with the first parking event (see at least Yigit 321, claim 1c: at the processor, searching said at least one extraneous past parking events and identifying a matched parking event between a particular extraneous past parking event and the current parking event generated at the processor on the basis of their respective parking data and determining at least in part on the basis of the parking data of the matched parking event that a parking violation has occurred;);
determining an overtime parking violation of the parked vehicle based on the first parking event created by the first mobile parking enforcement device and the at least one past parking event created by at least the second mobile parking enforcement device (see at least Yigit 321, claim 1c: at the processor, searching said at least one extraneous past parking events and identifying a matched parking event between a particular extraneous past parking event and the current parking event generated at the processor on the basis of their respective parking data and determining at least in part on the basis of the parking data of the matched parking event that a parking violation has occurred;); and
outputting a parking violation event for the overtime parking violation (see at least Yigit 321, claim 1d: at the processor generating a violation event and storing said violation event in said computer-readable memory.).

As per claim 14 Yigit 321 discloses
wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle (see at least Yigit 321, claim 4: wherein the parking data acquisition hardware including at least one license plate reader, the method further comprising: capturing the current parking data including a license plate number with the parking data acquisition hardware.).

As per claim 15 Yigit 321 discloses
wherein determining the overtime parking violation comprises (see at least Yigit 321, claim 11: wherein determining on the basis of the parking data of the matched parking event that a parking violation has occurred comprises:):
generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event (see at least Yigit 321, claim 11a-b: a. comparing the particular extraneous past parking event and the current parking event generated at the processor to identify a match in parking parameters; b. upon determining the match in parking parameters, generating a tentative violation event;);
outputting the tentative violation event to a computing device (see at least Yigit 321, claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation,);
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Yigit 321, claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation,); and
generating the parking violation event in response to the confirmation (see at least Yigit 321, claim 12: wherein said determining on the basis of the parking data of the matched parking event that a parking violation has occurred is based at least in part on said confirmation.).

As per claim 16 Yigit 321 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; ).

As per claim 17 Yigit 321 discloses
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event (see at least Yigit 321, claim 4: wherein the parking data acquisition hardware including at least one license plate reader, the method further comprising: capturing the current parking data including a license plate number with the parking data acquisition hardware & claim 8: wherein the step of searching said at least one extraneous past parking events and identifying a match between a particular extraneous past parking event and the current parking event further comprises searching through said database for a match.).

As per claim 20 Yigit 321 discloses
wherein outputting the parking violation event comprises transmitting, by the processing device, the parking violation event to a computing device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; c. a processor in communication with the wireless interface and the data interface; d. computer-readable memory in communication with and accessible by the processor; the method comprising: at the processor generating a violation event and storing said violation event in said computer-readable memory. & claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation, wherein said determining on the basis of the parking data of the matched parking event that a parking violation has occurred is based at least in part on said confirmation.).

As per claim 21 Yigit 321 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; ).

As per claim 22 Yigit 321 discloses
wherein outputting the parking violation event comprises storing, by the processing device, the parking violation event in a computer-readable memory (see at least Yigit 321, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; c. a processor in communication with the wireless interface and the data interface; d. computer-readable memory in communication with and accessible by the processor; the method comprising: at the processor generating a violation event and storing said violation event in said computer-readable memory.).

Claims 6-7, 12, 18-19, & 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11-22, 24-28 of Yigit 321, in view of US 6081206A (“Kielland”).
As per claim 6 Yigit 321 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 321 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 7 Yigit 321 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event;
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.);
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 15 lines 36-49: col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 321 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 12 Yigit 321 does not explicitly disclose
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle.
Kielland teaches
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle (see at least Kielland, Fig. 4 & col. 13 lines 10-20: These reliability indicators are Subsequently used to enhance the performance of the real-time violation detection algorithm 101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 321 to incorporate the teaching of wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 18 Yigit 321 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 321 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 19 Yigit 321 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event;
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.);
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 15 lines 36-49: col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 321 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 23 Yigit 321 does not explicitly disclose
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle.
Kielland teaches
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle (see at least Kielland, Fig. 4 & col. 13 lines 10-20: These reliability indicators are Subsequently used to enhance the performance of the real-time violation detection algorithm 101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 321 to incorporate the teaching of wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11, 13-17, & 20-22 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-28 of copending Application No. 17/076118 (“Yigit 118”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims both claim sets disclose similar ideas.
As per claim 1 Yigit 118 discloses
A computer-implemented method for detecting an overtime parking violation, the method comprising:
obtaining, at a processing device, a first parking event created by a first mobile parking enforcement device of a first patrol vehicle, the first parking event pertaining to a parked vehicle (see at least Yigit 118, claim 1: generating, at the processor, a first parking event for a nearby vehicle using parking data pertaining to the nearby vehicle received at the data interface from the parking data acquisition hardware, the first parking event comprising a vehicle identifier of the nearby vehicle);
obtaining, at the processing device, past parking events created by at least a second mobile parking enforcement device of a second patrol vehicle different from the first mobile parking enforcement device (see at least Yigit 118, claim 1: receiving, at the wireless interface of the mobile parking enforcement device, a subset of past parking events of a set of past parking events from the parking enforcement server storing the set of past parking events, the subset of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event, the subset of past parking events excluding at least some parking data of the set of past parking events;);
identifying, at the processing device, at least one past parking event in the past parking events that matches with the first parking event (see at least Yigit 118, claim 1:  searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify a particular past parking event in the subset of past parking events that matches the first parking event; determining, at the processor, a parking violation of the nearby vehicle based on the particular past parking event and the first parking event;);
determining, at the processing device, an overtime parking violation of the parked vehicle based on the first parking event created by the first mobile parking enforcement device and the at least one past parking event created by at least the second mobile parking enforcement device (see at least Yigit 118, claim 1:  searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify a particular past parking event in the subset of past parking events that matches the first parking event;); and
outputting, by the processing device, a parking violation event for the overtime parking violation (see at least Yigit 118, claim 1: outputting, by the processor, a parking violation event for the parking violation. & claim 22: wherein said receiving the subset of past parking events comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a pre- determined amount of time has passed.).

As per claim 2 Yigit 118 discloses
wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle (see at least Yigit 118, claim 5: herein the partial parking data of each said past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier, and wherein the context data omitted from each said past parking event in the plurality of past parking events comprises one or more of a license plate image, a vehicle image and a tire image.).

As per claim 3 Yigit 118 discloses
wherein determining the overtime parking violation comprises (see at least Yigit 118, claim 3: generating a tentative violation event representing a potential parking violation;):
generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event (see at least Yigit 118, claim 3: generating a tentative violation event representing a potential parking violation;);
outputting the tentative violation event to a computing device (see at least Yigit 118, claim 3: receiving, via the wireless interface, the context data associated with the particular past parking event;);
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Yigit 118, claim 3: wherein determining the parking violation comprises processing the context data to confirm the parking violation); and
generating the parking violation event in response to the confirmation (see at least Yigit 118, claim1: determining, at the processor, a parking violation of the nearby vehicle based on the particular past parking event and the first parking event. & claim 3: wherein processing the context data to confirm the parking violation comprises displaying at least a portion of the context data via a user interface and receiving via the user interface confirmation that the tentative violation event is a parking violation).

As per claim 4 Yigit 118 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 118, claim 1: the parking enforcement device comprising: a. a wireless interface for communicating wirelessly with a remote parking enforcement server; b. a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles; ).

As per claim 5 Yigit 118 discloses
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event (see at least Yigit 118, claim 4: wherein the parking data acquisition hardware including at least one license plate reader, the method further comprising: capturing the current parking data including a license plate number with the parking data acquisition hardware & claim 8: wherein the step of searching said at least one extraneous past parking events and identifying a match between a particular extraneous past parking event and the current parking event further comprises searching through said database for a match.).

As per claim 8 Yigit 118 discloses
wherein obtaining the first parking event comprises receiving the first parking event over a network from the first mobile parking enforcement device, and wherein obtaining the past parking events comprises receiving one or more of the past parking events over the network from at least the second mobile parking enforcement device (see at least Yigit 118, claim 1: generating, at the processor, a first parking event for a nearby vehicle using parking data pertaining to the nearby vehicle received at the data interface from the parking data acquisition hardware, the first parking event comprising a vehicle identifier of the nearby vehicle; receiving, at the wireless interface of the mobile parking enforcement device, a subset of past parking events of a set of past parking events from the parking enforcement server storing the set of past parking events, the subset of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event, the subset of past parking events excluding at least some parking data of the set of past parking events;).

As per claim 9 Yigit 118 discloses
wherein outputting the parking violation event comprises transmitting, by the processing device, the parking violation event to a computing device (see at least Yigit 118, claim 27: wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device).

As per claim 10 Yigit 118 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 118, claim 1: A method for in-the-field parking enforcement executed on a mobile parking enforcement device, the mobile parking enforcement device comprising: a wireless interface for communicating wirelessly with a remote parking enforcement server; a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data; a processor in communication with the wireless interface and the data interface; computer-readable memory in communication with and accessible by the processor; the method comprising: generating, at the processor,& claim 27: wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device).

As per claim 11 Yigit 118 discloses
wherein outputting the parking violation event comprises storing, by the processing device, the parking violation event in a computer-readable memory (see at least Yigit 118, claim 1: wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device.).

As per claim 13 Yigit 118 discloses
A parking enforcement server comprising:
at least one processing device (see at least Yigit 118, claim 1: computer-readable memory in communication with and accessible by the processor); and
at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing device for (see at least Yigit 118, claim 1: computer-readable memory in communication with and accessible by the processor).:
receiving, over a network, a first parking event from a first mobile parking enforcement device of a first patrol vehicle, the first parking event pertaining to a parked vehicle (see at least Yigit 118, claim 1: generating, at the processor, a first parking event for a nearby vehicle using parking data pertaining to the nearby vehicle received at the data interface from the parking data acquisition hardware, the first parking event comprising a vehicle identifier of the nearby vehicle);
receiving, over a network, past parking events from at least a second mobile parking enforcement device of a second patrol vehicle different from the first mobile parking enforcement device (see at least Yigit 118, claim 1: receiving, at the wireless interface of the mobile parking enforcement device, a subset of past parking events of a set of past parking events from the parking enforcement server storing the set of past parking events, the subset of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event, the subset of past parking events excluding at least some parking data of the set of past parking events;);
identifying at least one past parking event in the past parking events that matches with the first parking event (see at least Yigit 118, claim 1:  searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify a particular past parking event in the subset of past parking events that matches the first parking event; determining, at the processor, a parking violation of the nearby vehicle based on the particular past parking event and the first parking event;);
determining an overtime parking violation of the parked vehicle based on the first parking event created by the first mobile parking enforcement device and the at least one past parking event created by at least the second mobile parking enforcement device (see at least Yigit 118, claim 1:  searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify a particular past parking event in the subset of past parking events that matches the first parking event;); and
outputting a parking violation event for the overtime parking violation (see at least Yigit 118, claim 1: outputting, by the processor, a parking violation event for the parking violation. & claim 22: wherein said receiving the subset of past parking events comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a pre- determined amount of time has passed.).

As per claim 14 Yigit 118 discloses
wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle (see at least Yigit 118, claim 5: herein the partial parking data of each said past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier, and wherein the context data omitted from each said past parking event in the plurality of past parking events comprises one or more of a license plate image, a vehicle image and a tire image.).

As per claim 15 Yigit 118 discloses
wherein determining the overtime parking violation comprises (see at least Yigit 118, claim 3: generating a tentative violation event representing a potential parking violation;):
generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event(see at least Yigit 118, claim 3: generating a tentative violation event representing a potential parking violation;);
outputting the tentative violation event to a computing device (see at least Yigit 118, claim 3: receiving, via the wireless interface, the context data associated with the particular past parking event;);
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Yigit 118, claim 12: wherein the mobile parking enforcement device comprises a user interface for providing data to and receiving instructions from a user, the method further comprising providing at least a portion of said context information to a user via said user interface and receiving at said user interface confirmation that said tentative violation event is a parking violation,); and
generating the parking violation event in response to the confirmation (see at least Yigit 118, claim 12: wherein said determining on the basis of the parking data of the matched parking event that a parking violation has occurred is based at least in part on said confirmation.).

As per claim 16 Yigit 118 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 118, claim 1: receiving, at the wireless interface of the mobile parking enforcement device, a subset of past parking events of a set of past parking events from the parking enforcement server storing the set of past parking events, the subset of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event, the subset of past parking events excluding at least some parking data of the set of past parking events;).

As per claim 17 Yigit 118 discloses
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event (see at least Yigit 118, claim 4: wherein the parking data acquisition hardware including at least one license plate reader, the method further comprising: capturing the current parking data including a license plate number with the parking data acquisition hardware & claim 8: wherein the step of searching said at least one extraneous past parking events and identifying a match between a particular extraneous past parking event and the current parking event further comprises searching through said database for a match.).

As per claim 20 Yigit 118 discloses
wherein outputting the parking violation event comprises transmitting, by the processing device, the parking violation event to a computing device (see at least Yigit 118, claim 27: wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device).

As per claim 21 Yigit 118 discloses
wherein the computing device is the first mobile parking enforcement device (see at least Yigit 118, claim 1: A method for in-the-field parking enforcement executed on a mobile parking enforcement device, the mobile parking enforcement device comprising: a wireless interface for communicating wirelessly with a remote parking enforcement server; a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data; a processor in communication with the wireless interface and the data interface; computer-readable memory in communication with and accessible by the processor; the method comprising: generating, at the processor,& claim 27: wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device).

As per claim 22 Yigit 118 discloses
wherein outputting the parking violation event comprises storing, by the processing device, the parking violation event in a computer-readable memory (see at least Yigit 118, claim 1: wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device.).

Claims 6-7, 12, 18-19, & 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-28 of Yigit 118, in view of US 6081206A (“Kielland”).
As per claim 6 Yigit 118 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 118 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 7 Yigit 118 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event;
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.);
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 15 lines 36-49: col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 118 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 12 Yigit 118 does not explicitly disclose
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle.
Kielland teaches
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle (see at least Kielland, Fig. 4 & col. 13 lines 10-20: These reliability indicators are Subsequently used to enhance the performance of the real-time violation detection algorithm 101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 118 to incorporate the teaching of wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 18 Yigit 118 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 118 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 19 Yigit 118 does not explicitly disclose
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event;
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event.
Kielland teaches
wherein determining the overtime parking violation comprises:
calculating a time difference between the first parking event and the at least one past parking event (see at least Kielland, col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.);
confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 15 lines 36-49: col. 16 lines 34-37: When a suspect vehicle has been flagged 510, the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location.); and
determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event (see at least Kielland, col. 16 lines 42-47: If the elapsed time is greater than the time period legally permitted for that location, then the system declares a parking violation 513. If the time the vehicle has been parked does not exceed the time permitted then the algorithm goes back to waiting for the next parked car to be observed 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 118 to incorporate the teaching of wherein determining the overtime parking violation comprises, calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

As per claim 23 Yigit 118 does not explicitly disclose
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle.
Kielland teaches
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle (see at least Kielland, Fig. 4 & col. 13 lines 10-20: These reliability indicators are Subsequently used to enhance the performance of the real-time violation detection algorithm 101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit 118 to incorporate the teaching of wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle of Kielland in order for traffic congestion reduction and providing convenient on-street parking for motorists that wish to stop for short periods (see at least Kielland, col. 1 lines 16-20).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-14, & 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0218383A1 (“Franklin”).
As per claim 1 Franklin discloses
A computer-implemented method for detecting an overtime parking violation, the method comprising: 
obtaining, at a processing device, a first parking event created by a first mobile parking enforcement device of a first patrol vehicle, the first parking event pertaining to a parked vehicle (see at least Franklin, para. [0040]: The vision system 26 is used to capture images of vehicles 12 that are parked on a roadway 10. The vision system 26 may be comprised of one or more cameras that capture digital images of vehicles or parts of vehicles and the size measuring capability of the proximity laser that are then transmitted to the infraction detection device 20. In an exemplary embodiment of the invention, the vision system 26, and more specifically the cameras that comprise the vision system 26 are mounted on the parking enforcement vehicle 18, and provide the images that are captured to the detection device 20 by wired or wireless means. In an exemplary embodiment of the invention, the vision system 26 comprises a first camera and a second camera (not shown). The first camera is used to detect the profile and colour of the vehicle. The first camera captures the view of the vehicle that is parallel to the side of the parking enforcement vehicle. When vehicles are parked parallel to the route of travel of the enforcement vehicle, in an exemplary embodiment of the invention, the first camera will therefore capture an image of the vehicle that will include items found approximately 1 meter to the front and rear of the vehicle. As a result, the surroundings associated with the vehicle are recorded, and may be used to determine when in fact, a vehicle has been moved from its location. The second camera is used to record the license plate of the vehicle, and provides supplementary lighting for illuminating the vehicle in poor lighting conditions.); 
obtaining, at the processing device, past parking events created by at least a second mobile parking enforcement device of a second patrol vehicle different from the first mobile parking enforcement device (see at least Franklin, para. [0045]: The interface application 46 is a software application that is used to sync the databases associated with the detection devices which will be described in detail below, with databases that are associated with a back office that is used to centrally store all information relating to parking infractions that have been detected by the various enforcement vehicles 18. The communication application 48 allows for a communication link between the detection device 20 and the back office.); 
identifying, at the processing device, at least one past parking event in the past parking events that matches with the first parking event (see at least Franklin, para. [0069-0070]: Method 350 begins at step 354 where the identifiers associated with the vehicle 12 that were determined at step 312 are used to search the vehicle tracking database 56 to determine if this particular vehicle may be found in the vehicle tracking database 56. In an exemplary embodiment of the invention, the first criteria used to determine whether the vehicle may be found in the vehicle tracking database 56 are the location co-ordinates. If the location co-ordinates are similar, meaning that a vehicle was recorded as being parked at the same co-ordinates the matching algorithm that is employed then proceeds to attempt to match the identifiers, including the length, color and contour measurements.... Method 300 then proceeds to step 355, where a check is performed to determine whether a match has been found. If at step 355 it is determined that a match has not been found, and therefore that the vehicle was not previously found in the same location, the time, location, images, and identifiers associated with the vehicle are recorded in the vehicle tracking database 56 at step 356. If at step 355 it is determined that a vehicle match has been found, meaning that the same vehicle as determined by the identifier matching was previously seen at the same location, method 350 proceeds to step 357. At step 357, the T.sub.2 time and identifiers field have the appropriate data stored within them in the vehicle tracking database 56.); 
determining, at the processing device, an overtime parking violation of the parked vehicle based on the first parking event created by the first mobile parking enforcement device and the at least one past parking event created by at least the second mobile parking enforcement device (see at least Franklin, para. [0071-0072]: At the conclusion of step 357, the vehicle tracking database 56 for the particular vehicle of interest will contain a database entry, where the vehicle has been recorded as being present in the same location at two distinct times. Method 350 then proceeds to step 358, where the time interval during which the vehicle has been observed as being parked in the same location is computed and stored in the vehicle tracking database 56. Method 350 then proceeds to step 360, where a check is performed to determine whether the allowable duration of parking has been exceeded. The parking information database 52 contains information pertaining to the duration of parking that is allowed. In alternative embodiments, the parking enforcement officer may be able to specify a parking time duration. If at step 360, it is determined that the duration of time for which the vehicle has been parked exceeds the allowable time, method 350 proceeds to step 362. If at step 360 it is determined that the time duration has not expired, method 350 returns to the start, and awaits processing of the next vehicle detected by the infraction detection device 20.); and 
outputting, by the processing device, a parking violation event for the overtime parking violation (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected. The enforcement officer then may proceed to stop the vehicle at a convenient and safe location and review the information related to the infraction to confirm that an infraction has taken place. At step 370, information pertaining to the detected infraction is displayed to the enforcement officer, upon the display associated with the detection device.). 

As per claim 2 Franklin discloses
wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle (see at least Franklin, para. [0040]: The second camera is used to record the license plate of the vehicle, and provides supplementary lighting for illuminating the vehicle in poor lighting conditions.). 

As per claim 8 Franklin discloses
wherein obtaining the first parking event comprises receiving the first parking event over a network from the first mobile parking enforcement device, and wherein obtaining the past parking events comprises receiving one or more of the past parking events over the network from at least the second mobile parking enforcement device (see at least Franklin, para. [0048]: Reference is now made to FIG. 5, where the parking enforcement vehicle 18, and its interaction with a parking enforcement back end office 60 is shown. The backend office 60 in one exemplary embodiment of the invention has securely stored the databases that have been downloaded prior to the detection device 20 prior to each patrol of the enforcement vehicle 18. The backend office 60 stores a parking location database 50', a fee payment database 52' a transaction database 54', and a vehicle tracking database 56'. The respective databases stored at the backend office with the exception of the vehicle tracking database 56, in one exemplary embodiment of the invention are downloaded by the infraction detection device 20 before the start of a parking enforcement vehicle's route. Therefore, before the start of the route, when the databases have been downloaded, the databases that are stored upon the memory store 40 associated with the detection device 20 are identical to those stored at the backend office 60. The information stored upon the backend office 60 may be downloaded to the infraction detection device 20 through various means, including, wired, USB removable memory stick, or wireless means such as an Internet connection, or other secured network connection. ). 

As per claim 9 Franklin discloses
wherein outputting the parking violation event comprises transmitting, by the processing device, the parking violation event to a computing device (see at least Franklin, para. [0049]: In an exemplary embodiment of the invention as illustrated in FIG. 5, the infraction detection device 20 communicates with the backend office 60 through a wireless network connection. The infraction detection device 20 and the backend office 60 are able to communicate in real time. In alternative embodiments, where the infraction detection device 20 accesses the backend office 60 in real time when attempting to determine whether parking infractions have taken place, the backend server 60 based on the information provided to it by the infraction detection device (from the vision system and proximity detection system), determines whether a parking infraction has taken place. Therefore, the back end office may also have stored upon it an infraction detection application.). 

As per claim 10 Franklin discloses
wherein the computing device is the first mobile parking enforcement device (see at least Franklin, para. [0049]: In an exemplary embodiment of the invention as illustrated in FIG. 5, the infraction detection device 20 communicates with the backend office 60 through a wireless network connection. The infraction detection device 20 and the backend office 60 are able to communicate in real time. In alternative embodiments, where the infraction detection device 20 accesses the backend office 60 in real time when attempting to determine whether parking infractions have taken place, the backend server 60 based on the information provided to it by the infraction detection device (from the vision system and proximity detection system), determines whether a parking infraction has taken place. Therefore, the back end office may also have stored upon it an infraction detection application.).

As per claim 11 Franklin discloses
wherein outputting the parking violation event comprises storing, by the processing device, the parking violation event in a computer-readable memory (see at least Franklin, para. [0045]: The infraction detection application 44 is a software application that is used to determine whether a parking infraction has been detected when the location and images of specific vehicles are captured as the enforcement vehicle 18 navigates a roadway. The interface application 46 is a software application that is used to sync the databases associated with the detection devices which will be described in detail below, with databases that are associated with a back office that is used to centrally store all information relating to parking infractions that have been detected by the various enforcement vehicles 18. The communication application 48 allows for a communication link between the detection device 20 and the back office.). 

As per claim 12 Franklin discloses
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle (see at least Franklin, para. [0061]: In alternative embodiments, the infraction detection device 20 may query databases stored at the backend office 20 in real-time to determine whether parking infractions have taken place.).

As per claim 13 Franklin discloses
A parking enforcement server comprising: 
at least one processing device (see at least Franklin, para. [0038]: The infraction detection device 20 in one exemplary embodiment is comprised of, or connected to, a positioning system 22, a proximity detection system 24, a vision system 26, an identification system 28, an electronic permit system 29, an input mechanism 30, a display mechanism 32, a printer 34, an alert mechanism 36, a processor 38, a memory store 40, one or more input sources 42, an infraction detection application 44, an interface application 46 and a communication application 48.); and 
at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing device for (see at least Franklin, para. [0038]: The infraction detection device 20 in one exemplary embodiment is comprised of, or connected to, a positioning system 22, a proximity detection system 24, a vision system 26, an identification system 28, an electronic permit system 29, an input mechanism 30, a display mechanism 32, a printer 34, an alert mechanism 36, a processor 38, a memory store 40, one or more input sources 42, an infraction detection application 44, an interface application 46 and a communication application 48.): 
receiving, over a network, a first parking event from a first mobile parking enforcement device of first patrol vehicle, the first parking event pertaining to a parked vehicle (see at least Franklin, para. [0040]: The vision system 26 is used to capture images of vehicles 12 that are parked on a roadway 10. The vision system 26 may be comprised of one or more cameras that capture digital images of vehicles or parts of vehicles and the size measuring capability of the proximity laser that are then transmitted to the infraction detection device 20. In an exemplary embodiment of the invention, the vision system 26, and more specifically the cameras that comprise the vision system 26 are mounted on the parking enforcement vehicle 18, and provide the images that are captured to the detection device 20 by wired or wireless means. In an exemplary embodiment of the invention, the vision system 26 comprises a first camera and a second camera (not shown). The first camera is used to detect the profile and colour of the vehicle. The first camera captures the view of the vehicle that is parallel to the side of the parking enforcement vehicle. When vehicles are parked parallel to the route of travel of the enforcement vehicle, in an exemplary embodiment of the invention, the first camera will therefore capture an image of the vehicle that will include items found approximately 1 meter to the front and rear of the vehicle. As a result, the surroundings associated with the vehicle are recorded, and may be used to determine when in fact, a vehicle has been moved from its location. The second camera is used to record the license plate of the vehicle, and provides supplementary lighting for illuminating the vehicle in poor lighting conditions.);; 
receiving, over a network, past parking events from at least a second mobile parking enforcement device of a second patrol vehicle different from the first mobile parking enforcement device (see at least Franklin, para. [0045]: The interface application 46 is a software application that is used to sync the databases associated with the detection devices which will be described in detail below, with databases that are associated with a back office that is used to centrally store all information relating to parking infractions that have been detected by the various enforcement vehicles 18. The communication application 48 allows for a communication link between the detection device 20 and the back office.); 
identifying at least one past parking event in the past parking events that matches with the first parking event (see at least Franklin, para. [0069-0070]: Method 350 begins at step 354 where the identifiers associated with the vehicle 12 that were determined at step 312 are used to search the vehicle tracking database 56 to determine if this particular vehicle may be found in the vehicle tracking database 56. In an exemplary embodiment of the invention, the first criteria used to determine whether the vehicle may be found in the vehicle tracking database 56 are the location co-ordinates. If the location co-ordinates are similar, meaning that a vehicle was recorded as being parked at the same co-ordinates the matching algorithm that is employed then proceeds to attempt to match the identifiers, including the length, color and contour measurements.... Method 300 then proceeds to step 355, where a check is performed to determine whether a match has been found. If at step 355 it is determined that a match has not been found, and therefore that the vehicle was not previously found in the same location, the time, location, images, and identifiers associated with the vehicle are recorded in the vehicle tracking database 56 at step 356. If at step 355 it is determined that a vehicle match has been found, meaning that the same vehicle as determined by the identifier matching was previously seen at the same location, method 350 proceeds to step 357. At step 357, the T.sub.2 time and identifiers field have the appropriate data stored within them in the vehicle tracking database 56.); 
determining an overtime parking violation of the parked vehicle based on the first parking event created by the first mobile parking enforcement device and the at least one past parking event created by at least the second mobile parking enforcement device (see at least Franklin, para. [0071-0072]: At the conclusion of step 357, the vehicle tracking database 56 for the particular vehicle of interest will contain a database entry, where the vehicle has been recorded as being present in the same location at two distinct times. Method 350 then proceeds to step 358, where the time interval during which the vehicle has been observed as being parked in the same location is computed and stored in the vehicle tracking database 56. Method 350 then proceeds to step 360, where a check is performed to determine whether the allowable duration of parking has been exceeded. The parking information database 52 contains information pertaining to the duration of parking that is allowed. In alternative embodiments, the parking enforcement officer may be able to specify a parking time duration. If at step 360, it is determined that the duration of time for which the vehicle has been parked exceeds the allowable time, method 350 proceeds to step 362. If at step 360 it is determined that the time duration has not expired, method 350 returns to the start, and awaits processing of the next vehicle detected by the infraction detection device 20.); and 
outputting a parking violation event for the overtime parking violation (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected. The enforcement officer then may proceed to stop the vehicle at a convenient and safe location and review the information related to the infraction to confirm that an infraction has taken place. At step 370, information pertaining to the detected infraction is displayed to the enforcement officer, upon the display associated with the detection device.). 

As per claim 14 Franklin discloses
wherein the first parking event comprises a license plate identifier of the parked vehicle, and wherein the at least one past parking event comprises the license plate identifier of the parked vehicle (see at least Franklin, para. [0040]: The second camera is used to record the license plate of the vehicle, and provides supplementary lighting for illuminating the vehicle in poor lighting conditions.). 

As per claim 20 Franklin discloses
wherein outputting the parking violation event comprises transmitting the parking violation event to a computing device (see at least Franklin, para. [0049]: In an exemplary embodiment of the invention as illustrated in FIG. 5, the infraction detection device 20 communicates with the backend office 60 through a wireless network connection. The infraction detection device 20 and the backend office 60 are able to communicate in real time. In alternative embodiments, where the infraction detection device 20 accesses the backend office 60 in real time when attempting to determine whether parking infractions have taken place, the backend server 60 based on the information provided to it by the infraction detection device (from the vision system and proximity detection system), determines whether a parking infraction has taken place. Therefore, the back end office may also have stored upon it an infraction detection application.). 

As per claim 21 Franklin discloses
wherein the computing device is the first mobile parking enforcement device (see at least Franklin, para. [0049]: In an exemplary embodiment of the invention as illustrated in FIG. 5, the infraction detection device 20 communicates with the backend office 60 through a wireless network connection. The infraction detection device 20 and the backend office 60 are able to communicate in real time. In alternative embodiments, where the infraction detection device 20 accesses the backend office 60 in real time when attempting to determine whether parking infractions have taken place, the backend server 60 based on the information provided to it by the infraction detection device (from the vision system and proximity detection system), determines whether a parking infraction has taken place. Therefore, the back end office may also have stored upon it an infraction detection application.). 

As per claim 22 Franklin discloses
wherein outputting the parking violation event comprises storing the parking violation event in the at least one non-transitory computer-readable memory (see at least Franklin, para. [0045]: The infraction detection application 44 is a software application that is used to determine whether a parking infraction has been detected when the location and images of specific vehicles are captured as the enforcement vehicle 18 navigates a roadway. The interface application 46 is a software application that is used to sync the databases associated with the detection devices which will be described in detail below, with databases that are associated with a back office that is used to centrally store all information relating to parking infractions that have been detected by the various enforcement vehicles 18. The communication application 48 allows for a communication link between the detection device 20 and the back office.). 

As per claim 23 Franklin discloses
wherein the overtime parking violation is determined in real-time while the first patrol vehicle is nearby the parked vehicle (see at least Franklin, para. [0061]: In alternative embodiments, the infraction detection device 20 may query databases stored at the backend office 20 in real-time to determine whether parking infractions have taken place.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7, & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin, in view of US 6081206A (“Kielland”).
As per claim 3 Franklin discloses
wherein determining the overtime parking violation comprises: outputting the tentative violation event to a computing device (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected.); 
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected. The enforcement officer then may proceed to stop the vehicle at a convenient and safe location and review the information related to the infraction to confirm that an infraction has taken place. At step 370, information pertaining to the detected infraction is displayed to the enforcement officer, upon the display associated with the detection device.); and 
generating the parking violation event in response to the confirmation (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected. The enforcement officer then may proceed to stop the vehicle at a convenient and safe location and review the information related to the infraction to confirm that an infraction has taken place. At step 370, information pertaining to the detected infraction is displayed to the enforcement officer, upon the display associated with the detection device.). 
However Franklin does not explicitly disclose
generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event.
Kielland teaches
wherein determining the overtime parking violation comprises: generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event (see at least Kielland, col. 14 lines 46-60: In a preferred embodiment, the Enforcement Officer exploits the vector and/or plate models by plotting them onto the system's computer display screen. The Officer inspects the image of the license plate to confirm the violation prior to signing the parking citation and serving it on the offending vehicle, (similar to the procedure described above for verifying the plate-string by inspection of the raster images). Since vector-models occupy less storage space than raster images, this embodiment eases the load on the system's computing resources. In a preferred embodiment, near real-time re-analysis of the captured vector models is carried out by a second LPR algorithm prior to issuing a violation alarm. This embodiment would also be used as a means to reduce the load on the system's computing resources. col. 14 lines 63-67: Once a suspected violation is detected by the first LPR algorithm, a second, more reliable but slower executing Full Recognition Mode LPR algorithm, would be applied to the same data, thereby improving the reliability of the citation. Only after the two Epoch-IDs have passed the second, more rigorous, extraction of matching plate-strings would the violation alarm be triggered to alert the system's operator to stop the patrol vehicle and issue a citation.); 
outputting the tentative violation event to a computing device (see at least Kielland, col. 16 lines 62-67: After the LPR vehicle identification has been independently verified, the system uses the output device 131 to print an official parking citation that Summarizes the evidence relevant to the parking infraction 516. The printed parking citation will typically display (at least) the following data elements...); 
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Kielland, col. 17 lines 24-65: enforce parking regulations by means of applying Pattern-Matching LPR to the captured images… When a pattern match is found, the system tests to see if the two matching Epoch-IDs were observed at substantially the same location 510 and if the time between the two observations exceeds the permitted parking limit 513. If the position and time tests reveal that a parking infraction has occurred, then the violation alarm is triggered 514…. If the violation alarm passes this visual inspection, the Officer then reads and enters the alphanumeric characters on the vehicle's license plate into the system where it becomes the plate-string inserted into each of the Epoch-Ids 521. Data entry is typically effected using the keyboard 131. The human-read plate-string is flagged as such in the Epoch-ID, thereby certifying its high level of certainty in the event that the parking citation is contested in court. Once the plate-string has been entered, the system proceeds to print out the parking citation 516, the Officer serves it 517 and proceeds along the patrol route 500...); and
generating the parking violation event in response to the confirmation (see at least Kielland, col. 17 lines 24-65: enforce parking regulations by means of applying Pattern-Matching LPR to the captured images… When a pattern match is found, the system tests to see if the two matching Epoch-IDs were observed at substantially the same location 510 and if the time between the two observations exceeds the permitted parking limit 513. If the position and time tests reveal that a parking infraction has occurred, then the violation alarm is triggered 514…. If the violation alarm passes this visual inspection, the Officer then reads and enters the alphanumeric characters on the vehicle's license plate into the system where it becomes the plate-string inserted into each of the Epoch-Ids 521. Data entry is typically effected using the keyboard 131. The human-read plate-string is flagged as such in the Epoch-ID, thereby certifying its high level of certainty in the event that the parking citation is contested in court. Once the plate-string has been entered, the system proceeds to print out the parking citation 516, the Officer serves it 517 and proceeds along the patrol route 500...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franklin, which does not rely on the matching license plates but still takes that information of the license plate to the computer to incorporate the teaching of generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event as taught by Kielland in order for the added certainty with which the algorithm can match the more detailed vector-models improves the certainty with which the system can declare a vehicle to have been re-observed. Using pattern-matching LPR therefore improves the accuracy and reliability of the parking violation alarm. (see at least Kielland, col. 17 lines 34-40). 

As per claim 4 Franklin discloses
wherein the computing device is the first mobile parking enforcement device (see at least Franklin, para. [0037]: The parking enforcement vehicle 18 is driven by a parking enforcement officer. The parking enforcement vehicle 18 is equipped with an infraction detection device 20. The infraction detection device 20 is accessible to the parking enforcement officer. The device 20 determines whether parking infractions have occurred, informs the enforcement officer when an infraction has been detected, records information relating to the infraction, issues infraction notices, and transmits infraction information to a database for processing and storage, as is further described.). 

As per claim 5 Franklin does not explicitly disclose
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event.
Kielland teaches
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event (see at least Kielland, col. 14 lines 46-60: In a preferred embodiment, the Enforcement Officer exploits the vector and/or plate models by plotting them onto the system's computer display screen. The Officer inspects the image of the license plate to confirm the violation prior to signing the parking citation and serving it on the offending vehicle, (similar to the procedure described above for verifying the plate-string by inspection of the raster images). Since vector-models occupy less storage space than raster images, this embodiment eases the load on the system's computing resources. In a preferred embodiment, near real-time re-analysis of the captured vector models is carried out by a second LPR algorithm prior to issuing a violation alarm. This embodiment would also be used as a means to reduce the load on the system's computing resources. col. 14 lines 63-67: Once a suspected violation is detected by the first LPR algorithm, a second, more reliable but slower executing Full Recognition Mode LPR algorithm, would be applied to the same data, thereby improving the reliability of the citation. Only after the two Epoch-IDs have passed the second, more rigorous, extraction of matching plate-strings would the violation alarm be triggered to alert the system's operator to stop the patrol vehicle and issue a citation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franklin, which does not rely on the matching license plates but still takes that information of the license plate to the computer to incorporate the teaching of wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event as taught by Kielland in order for the added certainty with which the algorithm can match the more detailed vector-models improves the certainty with which the system can declare a vehicle to have been re-observed. Using pattern-matching LPR therefore improves the accuracy and reliability of the parking violation alarm. (see at least Kielland, col. 17 lines 34-40). 

As per claim 6 Franklin discloses
wherein determining the overtime parking violation comprises: calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period (see at least Franklin, para. [0059]: The T.sub.1 field 254 records the time at which the vehicle was first recorded by the infraction detection device. The T.sub.1 identifiers field 256, stores the images taken of the vehicle 12, and identifiers that may be used to identify the vehicle, based on the images. The identifiers may include, but are not limited to the colour of the vehicle, the length of the vehicle, the length of the cab, and contour of the cab, the offset of the cab, the offset of the trunk and the hood lengths, along with dimensions of the headlights... For vehicles that are parked such that they are perpendicular to the curb, other measurements may be used, including the shape of the headlights or tail lights. If the same vehicle is found parked in the same location at another instance of time, the T.sub.2 field 258 is used to record the time at which the vehicle was observed parked in the same location. The T.sub.2 identifiers field 260 are used to store the identifiers that are associated with the images taken of the vehicle at the second instance it was recorded as being parked on the roadway. The time duration field 262 will compute the time that has elapsed between the first observation of the vehicle and the second observation, where applicable. The transponder field 264 is used to indicate whether a transponder 106 was detected by the transceiver 102 when the vehicle was detected by the infraction detection device 20. The vehicle tracking database 56 and its use in determining parking infractions is further illustrated with references to FIG. 15 and 16 respectively. The vehicle tracking database 56 is used to determine the length of time a vehicle has been parked on a particular roadway, in order to determine, as is described below, whether the appropriate allowed time durations for parking have been exceeded. If these allowed time durations have been exceeded, a parking infraction will have been detected, and a parking infraction notice will be issued.). 

As per claim 7 Franklin discloses
wherein determining the overtime parking violation comprises: calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event (see at least Franklin, para. [0059]: The T.sub.1 field 254 records the time at which the vehicle was first recorded by the infraction detection device. The T.sub.1 identifiers field 256, stores the images taken of the vehicle 12, and identifiers that may be used to identify the vehicle, based on the images. The identifiers may include, but are not limited to the colour of the vehicle, the length of the vehicle, the length of the cab, and contour of the cab, the offset of the cab, the offset of the trunk and the hood lengths, along with dimensions of the headlights... For vehicles that are parked such that they are perpendicular to the curb, other measurements may be used, including the shape of the headlights or tail lights. If the same vehicle is found parked in the same location at another instance of time, the T.sub.2 field 258 is used to record the time at which the vehicle was observed parked in the same location. The T.sub.2 identifiers field 260 are used to store the identifiers that are associated with the images taken of the vehicle at the second instance it was recorded as being parked on the roadway. The time duration field 262 will compute the time that has elapsed between the first observation of the vehicle and the second observation, where applicable. The transponder field 264 is used to indicate whether a transponder 106 was detected by the transceiver 102 when the vehicle was detected by the infraction detection device 20. The vehicle tracking database 56 and its use in determining parking infractions is further illustrated with references to FIG. 15 and 16 respectively. The vehicle tracking database 56 is used to determine the length of time a vehicle has been parked on a particular roadway, in order to determine, as is described below, whether the appropriate allowed time durations for parking have been exceeded. If these allowed time durations have been exceeded, a parking infraction will have been detected, and a parking infraction notice will be issued.). 

As per claim 15 Franklin discloses
wherein determining the overtime parking violation comprises: outputting the tentative violation event to a computing device (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected.); 
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected. The enforcement officer then may proceed to stop the vehicle at a convenient and safe location and review the information related to the infraction to confirm that an infraction has taken place. At step 370, information pertaining to the detected infraction is displayed to the enforcement officer, upon the display associated with the detection device.); and 
generating the parking violation event in response to the confirmation (see at least Franklin, para. [0073]: At step 368, an infraction alert is issued to notify the enforcement officer that an infraction has been detected. The enforcement officer then may proceed to stop the vehicle at a convenient and safe location and review the information related to the infraction to confirm that an infraction has taken place. At step 370, information pertaining to the detected infraction is displayed to the enforcement officer, upon the display associated with the detection device.). 
However Franklin does not explicitly disclose
generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event.
Kielland teaches
wherein determining the overtime parking violation comprises: generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event (see at least Kielland, col. 14 lines 46-60: In a preferred embodiment, the Enforcement Officer exploits the vector and/or plate models by plotting them onto the system's computer display screen. The Officer inspects the image of the license plate to confirm the violation prior to signing the parking citation and serving it on the offending vehicle, (similar to the procedure described above for verifying the plate-string by inspection of the raster images). Since vector-models occupy less storage space than raster images, this embodiment eases the load on the system's computing resources. In a preferred embodiment, near real-time re-analysis of the captured vector models is carried out by a second LPR algorithm prior to issuing a violation alarm. This embodiment would also be used as a means to reduce the load on the system's computing resources. col. 14 lines 63-67: Once a suspected violation is detected by the first LPR algorithm, a second, more reliable but slower executing Full Recognition Mode LPR algorithm, would be applied to the same data, thereby improving the reliability of the citation. Only after the two Epoch-IDs have passed the second, more rigorous, extraction of matching plate-strings would the violation alarm be triggered to alert the system's operator to stop the patrol vehicle and issue a citation.); 
outputting the tentative violation event to a computing device (see at least Kielland, col. 16 lines 62-67: After the LPR vehicle identification has been independently verified, the system uses the output device 131 to print an official parking citation that Summarizes the evidence relevant to the parking infraction 516. The printed parking citation will typically display (at least) the following data elements...); 
receiving a confirmation that the potential parking violation is a parking violation from the computing device (see at least Kielland, col. 17 lines 24-65: enforce parking regulations by means of applying Pattern-Matching LPR to the captured images… When a pattern match is found, the system tests to see if the two matching Epoch-IDs were observed at substantially the same location 510 and if the time between the two observations exceeds the permitted parking limit 513. If the position and time tests reveal that a parking infraction has occurred, then the violation alarm is triggered 514…. If the violation alarm passes this visual inspection, the Officer then reads and enters the alphanumeric characters on the vehicle's license plate into the system where it becomes the plate-string inserted into each of the Epoch-Ids 521. Data entry is typically effected using the keyboard 131. The human-read plate-string is flagged as such in the Epoch-ID, thereby certifying its high level of certainty in the event that the parking citation is contested in court. Once the plate-string has been entered, the system proceeds to print out the parking citation 516, the Officer serves it 517 and proceeds along the patrol route 500...); and
generating the parking violation event in response to the confirmation (see at least Kielland, col. 17 lines 24-65: enforce parking regulations by means of applying Pattern-Matching LPR to the captured images… When a pattern match is found, the system tests to see if the two matching Epoch-IDs were observed at substantially the same location 510 and if the time between the two observations exceeds the permitted parking limit 513. If the position and time tests reveal that a parking infraction has occurred, then the violation alarm is triggered 514…. If the violation alarm passes this visual inspection, the Officer then reads and enters the alphanumeric characters on the vehicle's license plate into the system where it becomes the plate-string inserted into each of the Epoch-Ids 521. Data entry is typically effected using the keyboard 131. The human-read plate-string is flagged as such in the Epoch-ID, thereby certifying its high level of certainty in the event that the parking citation is contested in court. Once the plate-string has been entered, the system proceeds to print out the parking citation 516, the Officer serves it 517 and proceeds along the patrol route 500...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franklin, which does not rely on the matching license plates but still takes that information of the license plate to the computer to incorporate the teaching of generating a tentative violation event representing a potential parking violation based on the license plate identifier of first parking event corresponding to the license plate identifier of the at least one past parking event as taught by Kielland in order for the added certainty with which the algorithm can match the more detailed vector-models improves the certainty with which the system can declare a vehicle to have been re-observed. Using pattern-matching LPR therefore improves the accuracy and reliability of the parking violation alarm. (see at least Kielland, col. 17 lines 34-40). 

As per claim 16 Franklin discloses
wherein the computing device is the first mobile parking enforcement device (see at least Franklin, para. [0037]: The parking enforcement vehicle 18 is driven by a parking enforcement officer. The parking enforcement vehicle 18 is equipped with an infraction detection device 20. The infraction detection device 20 is accessible to the parking enforcement officer. The device 20 determines whether parking infractions have occurred, informs the enforcement officer when an infraction has been detected, records information relating to the infraction, issues infraction notices, and transmits infraction information to a database for processing and storage, as is further described.). 

As per claim 17 Franklin does not explicitly disclose
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event.
Kielland teaches
wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event (see at least Kielland, col. 14 lines 46-60: In a preferred embodiment, the Enforcement Officer exploits the vector and/or plate models by plotting them onto the system's computer display screen. The Officer inspects the image of the license plate to confirm the violation prior to signing the parking citation and serving it on the offending vehicle, (similar to the procedure described above for verifying the plate-string by inspection of the raster images). Since vector-models occupy less storage space than raster images, this embodiment eases the load on the system's computing resources. In a preferred embodiment, near real-time re-analysis of the captured vector models is carried out by a second LPR algorithm prior to issuing a violation alarm. This embodiment would also be used as a means to reduce the load on the system's computing resources. col. 14 lines 63-67: Once a suspected violation is detected by the first LPR algorithm, a second, more reliable but slower executing Full Recognition Mode LPR algorithm, would be applied to the same data, thereby improving the reliability of the citation. Only after the two Epoch-IDs have passed the second, more rigorous, extraction of matching plate-strings would the violation alarm be triggered to alert the system's operator to stop the patrol vehicle and issue a citation.).\
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franklin, which does not rely on the matching license plates but still takes that information of the license plate to the computer to incorporate the teaching of wherein identifying the at least one past parking event that matches with the first parking event comprises searching for one or more past parking events with the license plate identifier corresponding to the license plate identifier of the first parking event as taught by Kielland in order for the added certainty with which the algorithm can match the more detailed vector-models improves the certainty with which the system can declare a vehicle to have been re-observed. Using pattern-matching LPR therefore improves the accuracy and reliability of the parking violation alarm. (see at least Kielland, col. 17 lines 34-40). 

As per claim 18 Franklin discloses
wherein determining the overtime parking violation comprises: calculating a time difference between the first parking event and the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period (see at least Franklin, para. [0059]: The T.sub.1 field 254 records the time at which the vehicle was first recorded by the infraction detection device. The T.sub.1 identifiers field 256, stores the images taken of the vehicle 12, and identifiers that may be used to identify the vehicle, based on the images. The identifiers may include, but are not limited to the colour of the vehicle, the length of the vehicle, the length of the cab, and contour of the cab, the offset of the cab, the offset of the trunk and the hood lengths, along with dimensions of the headlights... For vehicles that are parked such that they are perpendicular to the curb, other measurements may be used, including the shape of the headlights or tail lights. If the same vehicle is found parked in the same location at another instance of time, the T.sub.2 field 258 is used to record the time at which the vehicle was observed parked in the same location. The T.sub.2 identifiers field 260 are used to store the identifiers that are associated with the images taken of the vehicle at the second instance it was recorded as being parked on the roadway. The time duration field 262 will compute the time that has elapsed between the first observation of the vehicle and the second observation, where applicable. The transponder field 264 is used to indicate whether a transponder 106 was detected by the transceiver 102 when the vehicle was detected by the infraction detection device 20. The vehicle tracking database 56 and its use in determining parking infractions is further illustrated with references to FIG. 15 and 16 respectively. The vehicle tracking database 56 is used to determine the length of time a vehicle has been parked on a particular roadway, in order to determine, as is described below, whether the appropriate allowed time durations for parking have been exceeded. If these allowed time durations have been exceeded, a parking infraction will have been detected, and a parking infraction notice will be issued.). 

As per claim 19 Franklin discloses
wherein determining the overtime parking violation comprises: calculating a time difference between the first parking event and the at least one past parking event; confirming that a location of the parked vehicle of the first parking event corresponds to a location of the parked vehicle of the at least one past parking event; and determining the overtime parking violation when the time difference exceeds a permitted parking period and the location of the parked vehicle of the first parking event corresponds to the location of the parked vehicle of the at least one past parking event (see at least Franklin, para. [0059]: The T.sub.1 field 254 records the time at which the vehicle was first recorded by the infraction detection device. The T.sub.1 identifiers field 256, stores the images taken of the vehicle 12, and identifiers that may be used to identify the vehicle, based on the images. The identifiers may include, but are not limited to the colour of the vehicle, the length of the vehicle, the length of the cab, and contour of the cab, the offset of the cab, the offset of the trunk and the hood lengths, along with dimensions of the headlights... For vehicles that are parked such that they are perpendicular to the curb, other measurements may be used, including the shape of the headlights or tail lights. If the same vehicle is found parked in the same location at another instance of time, the T.sub.2 field 258 is used to record the time at which the vehicle was observed parked in the same location. The T.sub.2 identifiers field 260 are used to store the identifiers that are associated with the images taken of the vehicle at the second instance it was recorded as being parked on the roadway. The time duration field 262 will compute the time that has elapsed between the first observation of the vehicle and the second observation, where applicable. The transponder field 264 is used to indicate whether a transponder 106 was detected by the transceiver 102 when the vehicle was detected by the infraction detection device 20. The vehicle tracking database 56 and its use in determining parking infractions is further illustrated with references to FIG. 15 and 16 respectively. The vehicle tracking database 56 is used to determine the length of time a vehicle has been parked on a particular roadway, in order to determine, as is described below, whether the appropriate allowed time durations for parking have been exceeded. If these allowed time durations have been exceeded, a parking infraction will have been detected, and a parking infraction notice will be issued.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668